COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                   §

  THE STATE OF TEXAS,                              §            No. 08-22-00049-CR

                       State,                      §               Appeal from the

  v.                                               §             112th District Court

  SANDRA FLORALIE DUFORAT,                         §           of Pecos County, Texas

                        Appellee.                  §            (TC# P-4141-112-CR)

                                                   §

                                           ORDER

       The Court on its own motion ORDERS Gayla R. May, Substitute Court Reporter for the

112th District Court of Pecos County, Texas, to electronically submit a supplemental reporter’s

record containing State’s Exhibit 1 and Joint Exhibit 1. The supplemental reporter’s record is due

with this Court on or before September 25, 2022.

       IT IS SO ORDERED this 15th day of September, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.